          Case 6:21-cv-01070-HLT-TJJ Document 13 Filed 04/30/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CARLOS E. MORAL, et al.                           )
                                                  )
                                Plaintiff,        )
v.                                                )     Case No. 6:21-CV-01070-HLT-TJJ
                                                  )
PHH MORTGAGE CORPORATION,                         )
et al.,                                           )
                  Defendants.                     )

      DEFENDANT JPMORGAN CHASE & CO.’s MOTION TO DISMISS OR, IN THE
          ALTERNATIVE, MOTION FOR A MORE DEFINITE STATEMENT

          Defendant JPMorgan Chase & Co. (“Chase & Co.”), pursuant to Fed. R. Civ. P. 12(b)(6)

and 12(e), moves to dismiss Carlos and Julie Moral’s (the “Plaintiffs”) Complaint as to Chase &

Co. for failure to state a claim upon which relief can be granted or, in the alternative, for a more

definite statement because:

     I.   Plaintiffs Fail To Plead Sufficient Facts Under Fed. R. Civ. P. 8 Because They
          Conflate Actions Of All Defendants. Plaintiffs fail to allege any facts against Chase
          & Co.

 II.      In The Alternative, The Court Should Order Plaintiffs To Provide A More Definite
          Statement So Defendants Know Which Allegations Pertain to Which Parties.

          Plaintiffs fail to state a short and plain statement of their claims. In their attempt to

implicate as many Defendants as possible, Plaintiffs fail to adequately plead facts sufficient to

state a claim against Chase & Co. Plaintiffs’ Complaint should be dismissed as to Chase & Co.,

or Plaintiffs should be ordered to specify the claims and allegations they are making against

Chase & Co.

          WHEREFORE, for the reasons set forth above and in the accompanying Memorandum in

Support, the Court should grant Defendant Chase & Co.’s motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(6), or in the alternative, require Plaintiffs to provide a more definite statement

pursuant to Fed. R. Civ. P. 12(e).


603510559.1
         Case 6:21-cv-01070-HLT-TJJ Document 13 Filed 04/30/21 Page 2 of 2




                                            Respectfully submitted,

                                            BRYAN CAVE LEIGHTON PAISNER LLP

                                            By:     /s/ Michelle M. Masoner
                                                  Michelle M. Masoner, KS Bar No. 18424
                                                  1200 Main Street, Suite 3800
                                                  Kansas City, Missouri 64105-2100
                                                  Telephone: (816) 374-3200
                                                  Facsimile: (816) 374-3300
                                                  michelle.masoner@bclplaw.com

                                            ATTORNEYS FOR DEFENDANT
                                            JPMORGAN CHASE & CO.


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that April 30, 2021, the foregoing was served via the
Court’s ECF system to all counsel of record:


                                                     /s/ Michelle M. Masoner
                                                     Attorney for Defendant




603510559.1                                    2
